Exhibit 99.8 KPMG LLP Chartered Accountants PO Box 10unsmuir Street Vancouver BC V7Y 1K3 Canada Telephone(604) 691-3000 Fax(604) 691-3031 Internet www.kpmg.ca CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Westport Innovations Inc.: We consent to the inclusion in this annual report on Form 40-F of: - our auditors' report dated May 27, 2010 on the consolidated balance sheets of Westport Innovations Inc. ("the Company") as at March 31, 2010 and 2009, and the consolidated statements of operations, comprehensive income (loss), shareholders’ equity and cash flows for each of the years in the three-year period ended March 31, 2010 - our Report of Independent Registered Public Accounting Firm dated May 27, 2010 on the Company’s internal control over financial reporting as of March 31, 2010 each of which is incorporated by reference in this annual report on Form 40-F of the Company for the fiscal year ended March 31, 2010. We also consent to the incorporation by reference in the registration statements (No. 333-165812) on Form S-8 and (No. 333-160709) on Form F-10 of the Company of our report dated May 27, 2010 with respect to the consolidated balance sheets of the Company as at March 31, 2010 and 2009 and the consolidated statements of operations, comprehensive income (loss), shareholders’ equity and cash flows for each of the years in the three year period ended March 31, 2010 and our report dated May 27, 2010 with respect to the effectiveness of internal control over financial reporting as of March 31, 2010, included herein. //s//KPMG LLP Chartered Accountants Vancouver, Canada May 27, 2010 KPMG LLP, a Canadian limited liability partnership is the Canadian member firm of KPMG International, a Swiss cooperative.
